Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 07/09/20 has been entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-13,     14-19, and     20 are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar (US 20150063364 A1) in view of Kharatishvili (US 20170206236 A1).

Regarding claims 1, 14, and 20, Thakkar discloses an electronic device [fig. 4], comprising:
a stack of computer network devices (Hosts/MFEs [fig. 4 no. 405-415, 420-430]), wherein a given computer network device comprises a data plane and ports (Hosts [fig. 4 no. 405-415, 420-430, par. 0077, 42]) configured to direct packets or frames in a wireless (Phone/PDA (i.e., wireless) [par. 0224]) network based at least in part on destinations of the packets or frames (Tuples contain destination address [par. 0008, 42, 57]); and
multiple controllers (Gateway Hosts [fig. 4 no. 435-445, par. 0047]) configured to operate as master nodes and to perform network functions for the stack of computer network devices using a database [par. 0077-78, fig. 21], wherein the database comprises one of: a common database that is accessible by the multiple controllers, or multiple instances of the database in the multiple controllers [par. 0077-78, fig. 21].
Although Thakkar discloses multiple DBs which include passing changes to the DB (i.e., implicitly indicating synchronizing the DBs) [par. 0219-220], as discussed above, Thakkar does not explicitly disclose wherein the multiple instances of the database are synchronized. However, these concepts are well known as disclosed by Kharatishvili.
In the same field of endeavor, Kharatishvili discloses:
wherein the multiple instances of the database are synchronized [par. 0096, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thakkar with Kharatishvili. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coordinating the nodes and scaling the system [Kharatishvili par. 0002-03].
Regarding claim 14, Thakkar further discloses: a non-transitory CRM [par. 0222].

Regarding claim 2, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein the given computer network device comprises a switch or a router [fig. 4 “L3”, “L2”, fig. 1, par. 0057].

Regarding claims 3 and 15, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein the multiple controllers are configured to operate as a computer cluster for the stack of computer network devices [fig. 4 no. 435-445, par. 0049].

Regarding claim 4, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein the network functions comprise compute logic and control of the stack of computer network devices [fig. 7, par. 0038, 48-49].

Regarding claims 5 and 16, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar and Kharatishvili further disclose:
wherein the network functions [Thakkar, as discussed above] comprise: link aggregation, media access control (MAC) address routing [Thakkar par. 0048], or synchronization of a table associated with the database [Kharatishvili, as discussed above]

Regarding claim 6, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein at least one of the network functions is distributed over the multiple controllers [par. 0053-54, 64].

Regarding claims 7 and 18, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Kharatishvili further discloses:
wherein the synchronization of the multiple instances of the database is dynamic so that, when a change is made to one of the multiple instances of the database, the multiple controllers update the remaining instances of the database [fig. 13, par. 0128-129].

Regarding claim 8, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein an operating system of the multiple controllers comprises a portion that depends on a type of hardware in data planes of the stack of computer network devices and a hardware-independent portion that performs the network functions (The Gateway Hosts communicate with physical devices (i.e., hardware specific) and VMs/logical devices (i.e., hardware-independent) [fig. 4-5, par. 0048-49]).

Regarding claim 9, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein the multiple instances of the database are stored on the multiple master nodes or a subset of the multiple master nodes [fig. 4, par. 0047, 77-78].

Regarding claim 10, Thakkar and Kharatishvili disclose everything claimed, as applied above.

wherein the multiple controllers are included in at least a subset of the stack of computer network devices (Gateways contain DBs and can also host logical routers (i.e., subset of network devices) [fig. 4, par. 0047, 77-78]).

Regarding claims 12 and 19, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein the multiple controllers are configured to dynamically change a number of controllers based at least in part on utilization of the multiple controllers or performance of the multiple controllers (Changes active vs. standby [par. 0064], including in the Gateway Hosts [par. 0108]).

Regarding claim 13, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Thakkar further discloses:
wherein a given controller is configured to implement a given network function (Routing [par. 0077-78]).

Regarding claim 17, it is substantially similar to claims 6 and 13, except is in CRM claim format, and is rejected under substantially similar reasoning.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thakkar and Kharatishvili as applied to claim 1 above, and further in view of Hellwig (US 20140056319 A1, cited by applicant of record).

claim 11, Thakkar and Kharatishvili disclose everything claimed, as applied above.
Although Thakkar discloses wherein the stack of computer network devices and multiple controllers, as discussed above, Thakkar and Kharatishvili do not explicitly disclose wherein the multiple instances of the database are synchronized. However, these concepts are well known as disclosed by Hellwig.
In the same field of endeavor, Hellwig discloses:
comprises a backplane with independent connections [fig. 1, par. 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thakkar and Kharatishvili with Hellwig. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of distributing the signals between nodes [Hellwig par. 0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/WALTER J DIVITO/Primary Examiner, Art Unit 2419